Citation Nr: 0300296	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  96-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the dorsal aspect 
of the right foot.  

(The issue of entitlement to an increased (compensable) 
rating for residuals of a fracture of the left clavicle 
will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board is undertaking additional development on the 
issue of entitlement to an increased (compensable) rating 
for residuals of a fracture of the left clavicle, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of a shell fragment wound of the dorsal 
aspect of the right food include a tender scar.  



CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of 
shell fragment wound of the dorsal aspect of the right 
foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7804 (prior to and from August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board 
finds that VA has met its duty to assist the veteran in 
the development of the claim on appeal under VCAA.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of 
record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.  

In a December 1970 rating decision, the RO granted service 
connection for a scar as residual of a shell fragment 
wound of the dorsum of the right foot, evaluated as 
noncompensably disabling.  

The evidence of record at that time indicated that the 
veteran sustained a fragment wound to the lateral aspect 
of the right foot in March 1966.  The wound was treated 
and dressed and the veteran was on light duty for three 
weeks.  Initial post service VA examination in November 
1970 disclosed a small, 1/4-inch superficial scar on the 
lateral aspect of the dorsum of the foot in the area of 
the 5th metatarsal phalangeal joint.  The scar was flat, 
nonadherent and asymptomatic.  There was no palpable 
foreign body and the foot was otherwise within normal 
limits. 

The veteran filed a claim for an increased rating in March 
1994.  

The most recent VA examination was conducted in May 1998.  
At that time, it was noted that the veteran had shrapnel 
taken out of his right foot in December 1997.  He reported 
that after the shrapnel was taken out he continued to have 
pain and irritation on the lateral aspect of the foot.  He 
was able to walk and did not limp; however, he stated that 
his endurance was decreased and sometimes he had pain 
going down the lateral aspect of his foot.  Physical 
examination of the right foot revealed some tenderness 
over the scar site.  With Tinel over the scar site, he had 
shooting pain and electricity going down the lateral 
aspect of his foot and in the fourth toe.  The scar was 
well-healed and there was no residual problem from the 
wound healing.  The examiner concluded that the veteran 
continued to have some pain about the sural nerve 
distribution, which may be secondary due to the scarring.  

Analysis

Disability ratings are assigned in accordance with the 
VA's Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
Powell v. West, 13 Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

Initially, the Board has considered whether the rating 
criteria for combat incurred missile wounds are applicable 
and would assist the veteran.  38 C.F.R. §§ 4.55, 4.56 
(2002).  While the Board in no way wishes to deprecate the 
fact that this was a combat incurred wound, under the 
applicable criteria the history of the disability and the 
initial examination findings clearly do not warrant a 
finding of at least a moderate degree of injury that must 
be shown to support a compensable rating.  There was no 
functional impairment of the foot demonstrated in 1966 and 
the residual scar was characterized as nontender, 
nonadherent and asymptomatic.  There remains to this date 
no demonstration of functional impairment beyond the 
manifestations properly rated as a scar.  Accordingly, it 
is clear that a compensable rating under 38 C.F.R. §§ 
4.55, 4.56 can not be supported on this record.

While this appeal was pending, the applicable rating 
criteria for the skin were amended effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
Court has held that where a law or regulation changes 
after a claim has been filed but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Although the RO has 
not evaluated the veteran's scar under the revised 
criteria, the Board notes that the veteran has undergone a 
VA examination in conjunction with his claim.  
Accordingly, the Board concludes that remanding the claim 
for additional development under the new criteria is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board will apply both the old 
and new versions of the criteria to the veteran's claim.

In this case, the Board finds no substantive differences 
between the amended provisions of the Rating Schedule and 
the prior version with respect to the rating assigned to 
the veteran's service-connected scar.  Under both 
versions, Diagnostic Code 7804 provides a maximum 10 
percent rating for a superficial and painful scar.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to and from 
August 30, 2002). 

Under the old criteria, Diagnostic Code 7803 provides that 
a superficial and poorly nourished scar with repeated 
ulceration warrants a maximum 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 
30, 2002).  Under the new criteria, Diagnostic Code 7803 
provides a maximum 10 percent rating for a superficial and 
unstable scar.  A note to the criteria indicates that an 
unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A second 
note indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (from August 30, 2002).  

Under both versions, Diagnostic Code 7805 provides that 
scars are rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(prior to and from August 30, 2002). 

After reviewing the evidence and resolving all doubt in 
favor of the veteran, the Board finds that the veteran's 
service-connected right foot scar warrants a 10 percent 
rating.  Although the May 1998 VA examination indicated 
that the scar was well-healed, there was tenderness noted 
over the scar site on objective examination.  As such, the 
evidence warrants a 10 percent rating under both versions 
of Diagnostic Code 7804.  

This is the maximum schedular rating assignable for scars, 
notwithstanding scars which limit function of the body 
part that they affect.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  In this case, there is no evidence of record of 
functional impairment due to the veteran's scar.  Thus, as 
he currently receives the maximum schedular rating 
provided by the rating schedule for a painful scar, an 
evaluation in excess of 10 percent is not warranted for 
the right foot scar.


ORDER

A 10 percent rating for residuals of shell fragment wound 
of the dorsal aspect of the right foot is granted, subject 
to the applicable laws and regulations concerning the 
payment of monetary benefits.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

